DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance:
 The closest prior art of record is represented by Ryu et al. (Korean Patent No. 20160072358, hereafter Ryu), Lalezari et al. (U.S. Patent No. 6043779, hereafter Lalezari), and Ryu et al. (Korean Patent No. 20180073078, hereafter Ryu-2).
In claim 1, Ryu discloses that a radar antenna (page 1 line 6, radar; page 2 line 2, antenna) for a flight vehicle (page 3 line 8) configured to follow a flight path (page 3 line 8, mounted on satellite; a radar antenna installed on a flight vehicle will follow a flight path.), comprising: 
a radio frequency (RF) reflector [page 2 lines 2(RF), 10(reflector)]; 
separated first arrays of first RF feed elements (page 3 line 5 from bottom, N*N feed horns, separate; page 2 line 19, arrays); 
separated second arrays of second RF feed elements (page 3 line 5 from bottom, N*N feed horns, separate; page 2 line 19, arrays); 
a transmit/receive (T/R) switch (page 4 line 10) and 
 In the same field endeavor, Lalezari discloses that 
a selective activation of the feed elements to selectively couple the T/R switch to the separated first arrays and the separated second arrays (col.2 lines 24-25, 29-33);  
However, Lalezari does not disclose that the selective activation of the feed elements are for subswath switch. Ryu, Ryu-2, and Lalezari do not disclose that
a controller, coupled to the T/R switch, configured to generate first pulses and second pulses, and to control the subswath switch in order to selectively couple the T/R switch to: 
the separated first arrays which form, with the RF reflector, non-steerable first fixed radar beams to transmit, and receive returns of, the first pulses, wherein the first fixed radar beams are directed at the Earth and positionally offset with respect to each other, so as to trace respective first subswaths on the Earth that are separated from each other by 
the separated second arrays, which form, with the RF reflector, non-steerable second fixed radar beams to transmit, and receive returns of, the second pulses, wherein the second fixed radar beams are directed at the Earth and positionally offset with respect to each other to trace second subswaths on the Earth to fill-in the subswath gaps.

Claims 2-15 are allowed by virtue of its dependency on claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648